DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 includes an extra space between “computer” and “,” in line 11; and “motion,” and “said” in line 13.

Claim 13 is missing the conjunction “and” at the end of line 10
Appropriate correction is required.

Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "said energy data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 9,142,967 B2 (hereinafter Tomlinson1) in view of U.S. Patent Publication No. 2007/0170886 A1 (hereinafter Plishner).

As per claim 1:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
1. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 


  a host renewable energy system having a respective host identification code; 
  
  
  a computer network in communication with a computer server; 

  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 

  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; and 

 





  a central processing unit in communication with said computer network, 


  wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.
1.  A modular renewable energy tracking and allocation system comprising: 

  a plurality of photovoltaic arrays each installed or mounted on one of a plurality of vehicles having a device control system and a respective photovoltaic array identification code; 

  a plurality of host renewable energy systems each having a respective host identification code; 

  a computer network; 


  a network accessible database storing a plurality of database records containing data corresponding to said plurality of photovoltaic arrays and said plurality of host renewable energy systems; 

  a computer server in communication with said computer network, and a software application running on said computer server for writing data to and reading data from said network accessible database; and 

  each of said host renewable energy systems including, a plurality of connection ports for receiving energy generated by said plurality of photovoltaic arrays, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative for measuring energy received from each of said plurality of photovoltaic arrays, generating energy data corresponding to said measured energy received from each of said plurality of photovoltaic arrays, associating said energy data with said respective photovoltaic array identification code, and sending said energy data with said associated photovoltaic array identification code and said host identification code to said computer server for storage on said network accessible database.


Tomlinson1 does not expressly teach wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Tomlinson1 to include the addition of the limitation of an owner of a vehicle is credited for solar energy generated by a solar collector while the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 


As per claims 2 and 3:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
2. The modular renewable energy tracking and allocation system of claim 1 further comprising: a wireless communication system in connection to said computer network.
4. The modular renewable energy tracking and allocation system of claim 1 further comprising: a wireless communication system, said computer network being in communication with said wireless communication system, and at least one of said plurality of host renewable energy systems including a wireless transceiver for wirelessly communicating with said wireless communication system.
3. The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: a memory device for temporarily storing one of energy data and a device identification code.
9. The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: a memory device, and said software application running on said central processing unit of said host renewable energy system temporarily storing said energy data and said photovoltaic array identification code in said memory device prior to sending.


Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Tomlinson1 in view of U.S. Patent Publication No. 2013/0026839 A1 (hereinafter Grana).

As per claim 9: 
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
9. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 


  a host renewable energy system having a respective host identification code; 

  

  a computer network; 


  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 

  a computer server in communication with said computer network; a software application running on said computer server for writing data to and reading data from said network accessible database; 


  said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generate energy data corresponding to said measured energy received from said photovoltaic array, associate said energy data with a device identification code, and send said energy data to said computer server for storage on said network accessible database; 







  wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and 

  wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
1.  A modular renewable energy tracking and allocation system comprising: 

  a plurality of photovoltaic arrays each installed or mounted on one of a plurality of vehicles having a device control system and a respective photovoltaic array identification code; 

  a plurality of host renewable energy systems each having a respective host identification code; 

 
 a computer network; 


  a network accessible database storing a plurality of database records containing data corresponding to said plurality of photovoltaic arrays and said plurality of host renewable energy systems; 

 a computer server in communication with said computer network, and a software application running on said computer server for writing data to and reading data from said network accessible database; and 

  each of said host renewable energy systems including, a plurality of connection ports for receiving energy generated by said plurality of photovoltaic arrays, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative for measuring energy received from each of said plurality of photovoltaic arrays, generating energy data corresponding to said measured energy received from each of said plurality of photovoltaic arrays, associating said energy data with said respective photovoltaic array identification code, and sending said energy data with said associated photovoltaic array identification code and said host identification code to said computer server for storage on said network accessible database.


Tomlinson1 does not expressly teach wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and 
  wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Grana, in an analogous art of photovoltaic systems (pg. 1, par. [0001]), teaches the missing limitation of a solar module (Fig. 5,element 201a; i.e. a solar module) is linked to a separate solar module (Fig. 5, element 201b…201n) to form a larger array (pg. 2, par. [0016] and pgs. 5-6, par. [0092]) for the purpose of controlling a plurality of solar modules (pg. 2; par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Tomlinson1 to include the addition of the limitation of a solar module is linked to a separate solar module to form a larger array to improve energy production performance of photovoltaic system (Grana: pg. 1, par. [0003]). 


Tomlinson1 in view of Grana does not expressly teach wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Tomlinson1 (as taught in combination Grana). 

As per claim 10:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
10. The modular renewable energy tracking and allocation system of claim 9, further comprising: a wireless communication system, said computer network being is in communication with said wireless communication system, said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data to said computer server for storage on said network accessible database.
6. The modular renewable energy tracking and allocation system of claim 1 further comprising: a wireless communication system, said computer network being in communication with said wireless communication system, at least one of said plurality of photovoltaic arrays including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said photovoltaic array is not connected to a host renewable energy system, and said device control system sending said energy data with said associated device identification code to said computer server for storage on said network accessible database.


Claims 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9 of Tomlinson1 in view of Plishner.

As per claim 13:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
13. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 


  a host renewable energy system having a respective host identification code; 


  a computer network in communication with a computer server; 

  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 

  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; 


  a central processing unit in communication with said computer, 






















  
  wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; 

  said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
1.  A modular renewable energy tracking and allocation system comprising: 

  a plurality of photovoltaic arrays each installed or mounted on one of a plurality of vehicles having a device control system and a respective photovoltaic array identification code; 

  a plurality of host renewable energy systems each having a respective host identification code; 

  a computer network; 


  a network accessible database storing a plurality of database records containing data corresponding to said plurality of photovoltaic arrays and said plurality of host renewable energy systems; 

  a computer server in communication with said computer network, and a software application running on said computer server for writing data to and reading data from said network accessible database; and 

  each of said host renewable energy systems including, a plurality of connection ports for receiving energy generated by said plurality of photovoltaic arrays, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative for measuring energy received from each of said plurality of photovoltaic arrays, generating energy data corresponding to said measured energy received from each of said plurality of photovoltaic arrays, associating said energy data with said respective photovoltaic array identification code, and sending said energy data with said associated photovoltaic array identification code and said host identification code to said computer server for storage on said network accessible database.


Tomlinson1 does not expressly teach wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; and 
said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Tomlinson1 to include the addition of the limitation of an owner of a vehicle is credited for solar energy generated by a solar collector while the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Tomlinson1 in view of Plishner does not expressly teach said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Tomlinson1 (as taught in combination with Plishner). 

As per claims 15 and 16:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 9,142,967 B2
(Tomlinson1)
15. The modular renewable energy tracking and allocation system of claim 13, further comprising: a wireless communication system in connection to said computer network.
6. The modular renewable energy tracking and allocation system of claim 1 further comprising: a wireless communication system, said computer network being in communication with said wireless communication system, at least one of said plurality of photovoltaic arrays including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said photovoltaic array is not connected to a host renewable energy system, and said device control system sending said energy data with said associated device identification code to said computer server for storage on said network accessible database.
16. The modular renewable energy tracking and allocation system of claim 13, wherein said host renewable energy system further comprises: a memory device for temporarily storing said energy data and a device identification code in said memory device.
9. The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: a memory device, and said software application running on said central processing unit of said host renewable energy system temporarily storing said energy data and said photovoltaic array identification code in said memory device prior to sending.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,326,278 B2 (Tomlinson2) in view of Plishner.

As per claim 1:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 10,326,278 B2
(Tomlinson2)
1. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 

  a computer network in communication with a computer server; 

  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 

  


  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; and


  a central processing unit in communication with said computer network, 















  wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.
1. A modular renewable energy tracking and allocation system comprising: 
  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 
  a host renewable energy system having a respective host identification code; 
  a computer network; 
 
 
  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system;

  a computer server in communication with said computer network; 

  a software application running on said computer server for writing data to and reading data from said network accessible database; and said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, 

   a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database.


2. The modular renewable energy tracking and allocation system of claim 1 wherein the software application running on said computer server is further operative for allocating renewable energy credits to owners of said host renewable energy system and/or said photovoltaic array.


Tomlinson2 does not expressly teach an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Tomlinson2 to include the addition of the limitation of an owner of a vehicle is credited for solar energy generated by a solar collector while the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of Tomlinson2.


As per claim 9:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 10,326,278 B2
(Tomlinson2)
9. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; a computer network; 

  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 

  a computer server in communication with said computer network; 
  a software application running on said computer server for writing data to and reading data from said network accessible database; 

  said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generate energy data corresponding to said measured energy received from said photovoltaic array, associate said energy data with a device identification code, and send said energy data to said computer server for storage on said network accessible database; 

  


wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and










 wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
15. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a first vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; a computer network; 

  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 

  a computer server in communication with said computer network; 
  a software application running on said computer server for writing data to and reading data from said network accessible database; 

  said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database; 

  a link configured to connect the photovoltaic array mounted on the first vehicle, to a photovoltaic array mounted on a second vehicle; and 

  a battery storage system on the first vehicle configured to store energy generated by the photovoltaic array while the first vehicle is not stationary; wherein said first vehicle is plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.


Tomlinson2 does not expressly teach wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Tomlinson2. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of Tomlinson2 in view of Plishner.

As per claim 13:
Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 10,326,278 B2
(Tomlinson2)
13. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 
 

  a  computer network in communication with a computer server; 


  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 



  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; 




  a central processing unit in communication with said computer, 

















  wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
1. A modular renewable energy tracking and allocation system comprising: 
  
  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 
  
a host renewable energy system having a respective host identification code; 

  
a computer network; 
 
 
  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system;

  a computer server in communication with said computer network; 

  a software application running on said computer server for writing data to and reading data from said network accessible database; and said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, 

   a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database.


2. The modular renewable energy tracking and allocation system of claim 1 wherein the software application running on said computer server is further operative for allocating renewable energy credits to owners of said host renewable energy system and/or said photovoltaic array.


Tomlinson2 does not expressly teach an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Tomlinson1 to include the addition of the limitation of an owner of a vehicle is credited for solar energy generated by a solar collector while the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Tomlinson2 in view of Plishner does not expressly teach said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Tomlinson2 (as taught in combination with Plishner). 

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8, 10, 11, 13-16 and 18 of U.S. Patent No. 11,063,437 B2 (Tomlinson3).  Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per claims 1-13:

Instant Application No. 17/371,661
(Tomlinson)
U.S. Patent No. 10,326,278 B2
(Tomlinson2)
1. A modular renewable energy tracking and allocation system comprising:
  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 
  a host renewable energy system having a respective host identification code; 
  a computer network in communication with a computer server; 
  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 
  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; and 




a central processing unit in communication with said computer network, wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

1. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 

  a computer network; 


  a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system;

   a computer server in communication with said computer network; a software application running on said computer server for writing data to and reading data from said network accessible database; 

said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database; 

  wherein said central processing unit of said host renewable energy system is in communication with said computer network, and wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.
2. The modular renewable energy tracking and allocation system of claim 1 further comprising: 
  a wireless communication system in connection to said computer network.

3. The modular renewable energy tracking and allocation system of claim 1 further comprising: 
  a wireless communication system, said computer network is in communication with said wireless communication system, said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data with said respective device identification code to said computer server for storage on said network accessible database.
3. The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: 
  a memory device for temporarily storing one of energy data and a device identification code.

5. The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: 

  a memory device, said software application running on said central processing unit of said host renewable energy system temporarily storing said energy data and said respective device identification code in said memory device prior to sending.
4. The modular renewable energy tracking and allocation system of claim 1, further comprising 

  a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.
7. The modular renewable energy tracking and allocation system of claim 1, further comprising 

  a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.
5. The modular renewable energy tracking and allocation system of claim 1 wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
8. The modular renewable energy tracking and allocation system of claim 1 wherein said vehicle is selected form a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
6. The modular renewable energy tracking and allocation system of claim 1 wherein the modular renewable energy tracking and allocation system uploads data by one of wireless, cellular or broadband WIFI.

10. The modular renewable energy tracking and allocation system of claim 1 wherein the modular renewable energy tracking and allocation system periodically uploads data by one of wireless, cellular or broadband WIFI, and identifies energy created and a location of the vehicle, as determined by a device selected from a group consisting of a GPS, a time stamp and an ID code, whereby a credit is provided to the owner of a vehicle's account that comports with the energy created while the vehicle was in motion.
7. The modular renewable energy tracking and allocation system of claim 1, wherein said photovoltaic array is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle.

11. The modular renewable energy tracking and allocation system of claim 1, wherein said photovoltaic array is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle, and wherein electrical power generated by said photovoltaic array reduces a load on an alternator of the vehicle.
8. The modular renewable energy tracking and allocation system of claim 1 wherein the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs).
13. The modular renewable energy tracking and allocation system of claim 1 wherein the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs).
9. A modular renewable energy tracking and allocation system comprising: 
  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 
  a host renewable energy system having a respective host identification code; 
a computer network; 
a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 
  a computer server in communication with said computer network; 
  a software application running on said computer server for writing data to and reading data from said network accessible database; 
  said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generate energy data corresponding to said measured energy received from said photovoltaic array, associate said energy data with a device identification code, and send said energy data to said computer server for storage on said network accessible database; wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.




14. A modular renewable energy tracking and allocation system comprising: 

  A photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 

a computer network; 

a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 

  a computer server in communication with said computer network; 

  a software application running on said computer server for writing data to and reading data from said network accessible database; 

said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database; a battery storage system located in the vehicle to store electricity and to supply electricity to said vehicle when the vehicle is stationary and when sunlight is not available; wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
10. The modular renewable energy tracking and allocation system of claim 9, further comprising: 

  a wireless communication system, said computer network being is in communication with said wireless communication system, said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data to said computer server for storage on said network accessible database.
15. The modular renewable energy tracking and allocation system of claim 14 further comprising: 

  a wireless communication system, said computer network is in communication with said wireless communication system, said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data with said respective device identification code to said computer server for storage on said network accessible database.
11. The modular renewable energy tracking and allocation system of claim 9, further comprising a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.
16. The modular renewable energy tracking and allocation system of claim 14, further comprising a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.
12. The modular renewable energy tracking and allocation system of claim 9, further comprising a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle.
18. The modular renewable energy tracking and allocation system of claim 14, further comprising a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle.
13. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 

  a computer network in communication with a computer server; 

  a network accessible database storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system; 

  


  a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database; 
  


a central processing unit in communication with said computer, wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; 


















said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

1. A modular renewable energy tracking and allocation system comprising: 

  a photovoltaic array mounted on a vehicle having a device control system and a respective device identification code; 

  a host renewable energy system having a respective host identification code; 

  a computer network; 


 
 a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system; 

  a computer server in communication with said computer network; 
a software application running on said computer server for writing data to and reading data from said network accessible database; 

  said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array, generating energy data corresponding to said measured energy received from said photovoltaic array, associating said energy data with said respective device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database; wherein said central processing unit of said host renewable energy system is in communication with said computer network, and wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

8. The modular renewable energy tracking and allocation system of claim 1 wherein said vehicle is selected form a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.


	In summary, claims 1-3 are unpatentable as being anticipated by claims 1, 3, 5, 7, 8, 10, 11, 13-16 and 18 of Tomlinson3 as set forth above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0138377 A1 (hereinafter Allen) in view of U.S. Patent Publication No. 2010/0224227 A1 (hereinafter Lindsey) in further view of U.S. Patent Publication No. 2007/0170886 A1 (hereinafter Plishner).
As per claim 1, Allen substantially teaches the Applicant’s claimed invention.  Allen teaches the limitations of a modular renewable energy tracking and allocation system comprising: 
a photovoltaic array (pg. 3, par. [0045] and pg. 1, element 101) having a device control system (pg. 3, par. [0039] and [0040]; i.e. peripheral device); 
a host renewable energy system (Fig. 1, element 100; i.e. renewable energy monitoring device) having a respective host identification code (pg. 3, par. [0047] and pg. 6, par. [0064]; i.e. unique device identifier or device ID for each renewable energy monitoring device); 
a computer network (Fig. 1, element 112; i.e. internet gateway) in communication with a computer server (pg. 4, par. [0049] and Fig. 1, element 114; i.e. web server); 
a network accessible database (Fig. 1, element 115) storing database records containing data corresponding to said host renewable energy system (pg. 3, par. [0038] and pg. 4, par. [0049]); 
a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database (pg. 3, par. [0037] and pg. 4, par. [0047] and [0049]; i.e. the web server capable of processing data from a renewable energy monitoring device and storing it in the database); and 
a central processing unit (Fig. 1, element 200; i.e. microprocessor) in communication with said computer network (pgs. 3-4, par. [0046] and [0047]).

Not explicitly taught are a photovoltaic array mounted on a vehicle; 
a respective device identification code; and 
wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

	However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitations of a respective device identification code (pg. 4, par. [0091] and pg. 6, par. [0136]; i.e. identifiers of photovoltaic modules); and 
an owner is credited for solar energy (pg. 8, par. [0170] and [0174]) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitations of a respective device identification code; and an owner is credited for solar energy to advantageously monitor the individual operations or photovoltaic modules remotely (Lindsey: pg. 1, par. [0009]). 

Allen in view of Lindsey does not expressly teach a photovoltaic array mounted on a vehicle; and 
wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion.

	However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitations of a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) mounted on a vehicle (pg. 2, par. [0020] and Fig. 1, element 11); and 
wherein an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by the solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitations of a solar collector mounted on a vehicle; and wherein an owner of a vehicle is credited for solar energy generated by the solar collector while the vehicle is in motion to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 2, Allen teaches a wireless communication system (Fig. 1, element 109, i.e. a wireless router) in connection to said computer network (pg. 4, par. [0047]).

As per claim 3, Allen does not expressly teach said host renewable energy system further comprises: a memory device for temporarily storing one of energy data and a device identification code.

However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitation of a memory device (i.e. data storage device) for temporarily storing one of energy data and a device identification code (pg. 5, par. [0117] and pgs. 6-7, par. [0134] and [0145]) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitation of a memory device for temporarily storing one of energy data and a device identification code to advantageously monitor the individual operations or photovoltaic modules remotely (Lindsey: pg. 1, par. [0009]). 

As per claim 4, Allen in view of Lindsey does not expressly teach a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a modular subscriber system (Fig. 3, element 32; i.e. a docking facility) that permits a plurality of vehicles (Fig. 3, element 11; i.e. a plurality of vehicles) to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid (pg. 5, par. [0040] and [0042]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 6, Allen teaches the modular renewable energy tracking and allocation system uploads data by one of wireless, cellular or broadband WIFI (pg. 4, par. [0047]).

As per claim 7, Allen in view of Lindsey does not expressly teach said photovoltaic array is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of said solar collector is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle (pg. 1, par. [0008] and pg. 2, par. [0020]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of said solar collector is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 8, Allen does not teach wherein the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs).

However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitation of receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs) (pg. 8, par. [0169] and [0170]) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitation of receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs) to advantageously monitor the individual operations or photovoltaic modules remotely (Lindsey: pg. 1, par. [0009]). 

Allen in view of Lindsey does not expressly teach the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs).

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs) (pgs. 2-3, par. [0022]; i.e. an agreement on an account to be compensated between the vehicle owner/operator and the docketing facility or a third party) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs) to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Claims 5 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Lindsey in further view of Plishner.

As per claim 5, Allen in view of Lindsey in further view of Plishner does not expressly teach said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Tomlinson1 (as taught in combination with Plishner). 

As per claim 13, Allen substantially teaches the Applicant’s claimed invention.  Allen teaches the limitations of a modular renewable energy tracking and allocation system comprising: 
a photovoltaic array (pg. 3, par. [0045] and pg. 1, element 101) having a device control system (pg. 3, par. [0039] and [0040]; i.e. peripheral device); 
a host renewable energy system (Fig. 1, element 100; i.e. renewable energy monitoring device) having a respective host identification code (pg. 3, par. [0047] and pg. 6, par. [0064]; i.e. unique device identifier or device ID for each renewable energy monitoring device); 
a computer network (Fig. 1, element 112; i.e. internet gateway) in communication with a computer server (pg. 4, par. [0049] and Fig. 1, element 114; i.e. web server); 
a network accessible database (Fig. 1, element 115) storing database records containing data corresponding to at least one of said photovoltaic array and said host renewable energy system (pg. 3, par. [0038] and pg. 4, par. [0049]); 
a software application adapted to run on said computer server for at least one of writing data to and reading data from said network accessible database (pg. 3, par. [0037] and pg. 4, par. [0047] and [0049]; i.e. the web server capable of processing data from a renewable energy monitoring device and storing it in the database); 
a central processing unit (Fig. 1, element 200; i.e. microprocessor) in communication with said computer (pgs. 3-4, par. [0046] and [0047]).

Not explicitly taught are a photovoltaic array mounted on a vehicle; 
a respective device identification code;
wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; and 
said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.
However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitations of a respective device identification code (pg. 4, par. [0091] and pg. 6, par. [0136]; i.e. identifiers of photovoltaic modules); and 
an owner is credited for solar energy (pg. 8, par. [0170] and [0174]) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitations of a respective device identification code; and an owner is credited for solar energy to advantageously monitor the individual operations or photovoltaic modules remotely (Lindsey: pg. 1, par. [0009]). 

Allen in view of Lindsey does not expressly teach a photovoltaic array mounted on a vehicle; 
wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion; and 
said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitations of a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) mounted on a vehicle (pg. 2, par. [0020] and Fig. 1, element 11); and 
wherein an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by the solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitations of a solar collector mounted on a vehicle; and wherein an owner of a vehicle is credited for solar energy generated by the solar collector while the vehicle is in motion to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Allen in view of Lindsey in further view of Plishner does not expressly said vehicle selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Plishner (as taught in combination with Allen and Lindsey). 

As per claim 14, Allen in view of Lindsey does not expressly teach the modular renewable energy tracking and allocation system of claim 13, wherein said photovoltaic array is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of said solar collector is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle (pg. 1, par. [0008] and pg. 2, par. [0020]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of said solar collector is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 15, Allen teaches a wireless communication system (Fig. 1, element 109, i.e. a wireless router) in connection to said computer network (pg. 4, par. [0047]).

As per claim 16, Allen does not expressly teach the modular renewable energy tracking and allocation system of claim 13, wherein said host renewable energy system further comprises: a memory device for temporarily storing said energy data and a device identification code in said memory device.

However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitation of a memory device (i.e. data storage device) for temporarily storing one of energy data and a device identification code (pg. 5, par. [0117] and pgs. 6-7, par. [0134] and [0145]) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitation of a memory device for temporarily storing one of energy data and a device identification code to advantageously monitor the individual operations

As per claim 17, Allen in view of Lindsey does not expressly teach the modular renewable energy tracking and allocation system of claim 13, further comprising a modular subscriber system that permits a plurality of said vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a modular subscriber system (Fig. 3, element 32; i.e. a docking facility) that permits a plurality of vehicles (Fig. 3, element 11; i.e. a plurality of vehicles) to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid (pg. 5, par. [0040] and [0042]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 18, Allen in view of Lindsey does not expressly teach the modular renewable energy tracking and allocation system of claim 13, further comprising a modular subscriber system that permits a plurality of said vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a modular subscriber system (Fig. 3, element 32; i.e. a docking facility) that permits a plurality of vehicles (Fig. 3, element 11; i.e. a plurality of vehicles) to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid (pg. 5, par. [0040] and [0042]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 19, Allen teaches the modular renewable energy tracking and allocation system of claim 13, wherein the modular renewable energy tracking and allocation system periodically uploads data by one of wireless, cellular or broadband WIFI (pg. 4, par. [0047]).

As per claim 20, Allen in view of Lindsey does not expressly teach the modular renewable energy tracking and allocation system of claim 13, further comprising a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle (pgs. 2-3, par. [0022] and [0024] and pg. 5, par. [0050]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of the vehicle and to allocate a credit to an owner of the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 
Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Lindsey in further view of Plishner and U.S. Patent Publication No. 2013/0026839 A1 (Grana).

As per claim 9, Allen substantially teaches the Applicant’s claimed invention.  Allen teaches the limitations of a modular renewable energy tracking and allocation system comprising: 
a photovoltaic array (pg. 3, par. [0045] and pg. 1, element 101) having a device control system (pg. 3, par. [0039] and [0040]; i.e. peripheral device);  
a host renewable energy system (Fig. 1, element 100; i.e. renewable energy monitoring device) having a respective host identification code (pg. 3, par. [0047] and pg. 6, par. [0064]; i.e. unique device identifier or device ID for each renewable energy monitoring device); 
a computer network (Fig. 1, element 112; i.e. internet gateway); 
a network accessible database (Fig. 1, element 115) storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system (pg. 3, par. [0038] and pg. 4, par. [0049]); 
a computer server (Fig. 1, element 114; i.e. web server) in communication with said computer network (pg. 4, par. [0049] and Fig. 1, element 112; i.e. internet gateway); 
a software application running on said computer server for writing data to and reading data from said network accessible database pg. 3, par. [0037] and pg. 4, par. [0047] and [0049]; i.e. the web server capable of processing data from a renewable energy monitoring device and storing it in the database); and
said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array (pg. 3, par. [0034] and [0045] and pg. 4, par. [0048]), a central processing unit (Fig. 1, element 200; i.e. microprocessor) in communication with said computer network and said device control system (pgs. 3-4, par. [0046] and [0047]), and a software application operating on said central processing unit operative to measure energy received from said photovoltaic array (pgs. 2-3, par. [0039], [0040] and [0046]-[0048]), generate energy data corresponding to said measured energy received from said photovoltaic array (pgs. 3-4, par. [0039], [0046] and [0047]), associate said energy data with a device identification code (pgs. 3-4, [0046] and [0047]), and send said energy data to said computer server for storage on said network accessible database (pgs. 3-4, [0046] and [0047]). 

Not explicitly taught are a photovoltaic array mounted on a vehicle;
a respective device identification code; 
wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and 
wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Lindsey, in analogous art of photovoltaic modules (pg. 1, par. [0001]), teaches the missing limitation of a respective device identification code (pg. 4, par. [0091] and pg. 6, par. [0136]; i.e. identifiers of photovoltaic modules) for the purpose of associating data with a photovoltaic module (pg. 6, par. [0136]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen to include the addition of the limitation of a respective device identification code to advantageously monitor the individual operations or photovoltaic modules remotely (Lindsey: pg. 1, par. [0009]). 

Allen in view of Lindsey does not expressly teach a photovoltaic array mounted on a vehicle;
wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and 
wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitations of a solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) mounted on a vehicle (pg. 2, par. [0020] and Fig. 1, element 11); and 
wherein an owner of a vehicle is credited (pgs. 2-3, par. [0022]) for solar energy generated by the solar collector (pg. 2, par. [0020] and Fig. 1, element 11a) while the vehicle is in motion (pgs. 2-3, par. [0020] and [0028]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitations of a solar collector mounted on a vehicle; and wherein an owner of a vehicle is credited for solar energy generated by the solar collector while the vehicle is in motion to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Allen in view of Lindsey in further view of Plishner does not expressly teach wherein the photovoltaic array is linked to a separate photovoltaic array mounted on another vehicle to form a larger array; and 
wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However Grana, in an analogous art of photovoltaic systems (pg. 1, par. [0001]), teaches the missing limitation of a solar module (Fig. 5,element 201a; i.e. a solar module) is linked to a separate solar module (Fig. 5, element 201b…201n) to form a larger array (pg. 2, par. [0016] and pgs. 5-6, par. [0092]) for the purpose of controlling a plurality of solar modules (pg. 2; par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey in further view of Plishner to include the addition of the limitation of a solar module is linked to a separate solar module to form a larger array to improve energy production performance of photovoltaic system (Grana: pg. 1, par. [0003]). 

Allen in view of Lindsey in further view of Plishner and Grana does not expressly teach wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle.

However, it would have been an obvious matter of a design choice to a person of ordinary skill in the art at the time of the Applicant’s invention to select a vehicle from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle, since the Applicant has not disclosed that any of the specific type of vehicles solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the vehicle of Plishner (as taught in combination with Allen, Lindsey and Grana). 

As per claim 10, Allen teaches the modular renewable energy tracking and allocation system of claim 9, further comprising: 
a wireless communication system (pg. 3, par. [0040]), said computer network being is in communication with said wireless communication system (pg. 3, par. [0040), said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system (pg. 3, par. [0041] and pg. 4, par. [0047]), said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host (pg. 3, par. [0039]), said device control system sending said energy data to said computer server for storage on said network accessible database (pg. 3, par. [0039]-[0042).

As per claim 11,  Allen in view of Lindsey does not expressly teach a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a modular subscriber system (Fig. 3, element 32; i.e. a docking facility) that permits a plurality of vehicles (Fig. 3, element 11; i.e. a plurality of vehicles) to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid (pg. 5, par. [0040] and [0042]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of a modular subscriber system that permits a plurality of vehicles to be plugged into a local host to create a modular array that provides power to one of a local facility and an electrical grid to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

As per claim 12, Allen in view of Lindsey does not expressly teach the modular renewable energy tracking and allocation system of claim 9, further comprising a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle.

However Plishner, in an analogous art of power generation devices (pg. 1, par. [0001]), teaches the missing limitation of a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle (pgs. 2-3, par. [0022] and [0024] and pg. 5, par. [0050]) for the purpose of transferring power to make it available commercially (pg. 3, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Allen in view of Lindsey to include the addition of the limitation of the vehicle and to allocate a credit to an owner of the vehicle to provide a more robust grid (Plishner: pg. 1, par. [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to energy/power systems.

U.S. Patent Publication No. 2004/0110044 A1 discloses a network communication system and method to enable real time buying and selling of electricity generated by fuel cell powered vehicles and/or stationary fuel cells.

U.S. Patent Publication No. 2016/0075248 A1 discloses managing an electric power demand in one or more electric vehicle (EV) charging stations by adjusting a charging condition including charging levels and/or charging prices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117